Exhibit For Immediate Release SL INDUSTRIES, INC. ANNOUNCES FINANCIAL RESULTS FOR ITS SECOND QUARTER ENDED JUNE 30, 2008 MT. LAUREL, NEW JERSEY, August 13, 2008 SL INDUSTRIES, INC. (AMEX & PHLX: SLI) announced today that net sales for the second quarter ended June 30, 2008 were $48,734,000, compared to $52,730,000 for the second quarter last year.Income from continuing operations was $1,999,000, or $0.34 per diluted share, compared to income from continuing operations of $3,236,000, or $0.56 per diluted share, for the same period in 2007. Net sales from continuing operations for the six months ended June 30, 2008 were $94,096,000, compared to net sales of $101,057,000 for the six months ended June 30, 2007.Income from continuing operations for the six months ended June 30, 2008 was $3,346,000, or $0.56 per diluted share, compared to income from continuing operations of $5,275,000, or $0.91 per diluted share, for the same period last year. Loss from discontinued operations, net of tax, was $453,000 for the first six months of 2008, compared to a loss from discontinued operations, net of tax, of $789,000 for the same period last year.Loss from discontinued operations, net of tax, decreased relative to unusually high legal and consulting fees incurred last year with respect to certain environmental matters.As a result, for the six-month period ended June 30, 2008, the Company recorded net income of $2,893,000, or $0.48 per diluted share, compared to net income of $4,486,000, or $0.78 per diluted share, for the same period last year. The Company’s four business segments recorded mixed results for the first six months of 2008.SL Power Electronics Corp. recorded net sales of $39,026,000 and operating income of $1,586,000, as compared to net sales of $47,255,000 and operating income of $4,192,000 for the same period in 2007.The High Power Group recorded net sales of $29,225,000 and operating income of $2,974,000, as compared to net sales of $28,822,000 and operating income of $3,791,000 for the same period last year.SL Montevideo Technology, Inc. recorded net sales of $15,085,000 and operating income of $2,053,000, as compared to net sales of $14,065,000 and operating income of $1,701,000 for the first six months of 2007.RFL Electronics Inc. recorded net sales of $10,760,000 and operating income of $764,000, as compared to net sales of $10,915,000 and operating income of $849,000 for the same period last year. Engineering and product development expenses for the first six months of 2008 increased by $585,000, or approximately 9%, as compared to the same period last year.This increase was primarily attributable to the Power Electronics Group, which added engineers at several locations and incurred additional agency fees in connection with new custom product programs. The
